Citation Nr: 1742894	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-40 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to August 1968, including in-country service in the Republic of Vietnam from August 1967 to August 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In July 2015, the Veteran withdrew his request for a videoconference hearing.  In December 2016, the Board remanded these claims for further development.  They are once more before the Board.

Service connection for chloracne had been originally one of the claims on this appeal.  In a May 2017 rating decision, the Veteran was granted service connection for "dermatitis (also claimed as chloracne...),".  Therefore, as a claim for service connection, it is no longer before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.  


FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam from August 1967 to August 1968 and is therefore presumed to have been exposed to a herbicide agent.

2.  A back disorder was not manifest in service; arthritis was not manifest to a compensable degree within one year of separation from active duty; there was no continuity of symptomatology after service; it was not permanently made worse by service; nor is it otherwise attributable to active service.

3.  Hypertension was not manifest during service; it was not manifest to a compensable degree within one year of separation from active duty; it was not a chronic disorder during service; there was no continuity of symptomatology after service; it was not permanently made worse by service; nor was it caused by or permanently made worse by service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2016). 

2.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has complied with the directives of its previous remand.


Service Connection 

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (1995). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. §3.303 (d).

Service connection for certain chronic diseases, including arthritis and/or hypertension, may also be established based on a legal presumption, by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For chronic diseases listed at 38 C.F.R. § 3.309 (a), service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence alone of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)) ("[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology").

Exposure to a Herbicide Agent 

A veteran, who during active military, naval or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during his or her service to a herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  The following diseases will be deemed service connected if the requirements of 38 C.F.R. § 3.307 (a) are met, even if there is no record of such disease during service:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease. 38 C.F.R. §3.309 (e).

Ischemic heart disease includes, but is not limited to, acute, subacute and old infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  It encompasses any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization, but does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. 3.309 (e) (emphasis added).

Lay Evidence 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

Between 2003 and 2017, the Veteran has consistently reported to his examiners and treatment providers that he experiences back pain.  He contends that chronic, severe pain was caused by his daily duties in service of moving and carrying heavy shells in his artillery unit.  In his May 2013 Statement in Support of the Claim, the Veteran asserts that his physicians at VA Loma Linda, California have stated that his hypertension is related to his PTSD, specifically causing his blood pressure to rise when his anxiety and PTSD are exacerbated.

The Veteran's Back Disorder 

The Veteran's service treatment records (STRs) indicate responses on the Veteran's August 1968 separation examination of "normal" for spine and other musculoskeletal, as well as neck.  Moreover, the examination recorded answers of "no" to back trouble of any kind; bone or joint deformities; having worn a brace or back support; inability to perform certain motions; and inability to assume certain positions.  

The record indicates that the Veteran received treatment for his back disorder at VA facilities between 2003 and 2017.  In March 2003, lower back pain with radicular symptoms was noted, with the symptoms noted as resolved.  However, the Veteran continued to report lower back pain throughout this period.  April 2003 x-rays revealed multilevel generalized lumbar spondylosis, with mild to moderate narrowing, most notably at L5-S1.  A May 2004 MRI further indicated some bulging and narrowing discs.

By May 2009, the Veteran's VA treatment provider, in noting the findings of the above May 2004 MRI, concluded it showed severe stenosis and assessed the Veteran with chronic back pain/spinal stenosis.  He further noted that the Veteran in previous examinations had been declining the option for epidural steroid injections to the spine for pain relief.

In July 2009, upon presenting the Veteran was observed with an elevated right shoulder, with a curved sacrum bone at the base of the spine, indicating scoliosis with possible spasms of back musculature.  A series of x-rays revealed multilevel moderate degenerative changes of the lumbar spine, with narrowing of the disc space with vacuum disc of L3-4, L4-5 and L 5 - S1, as well as mild degenerative changes of the bilateral sacroiliac joints.  The Veteran was assessed once again with low-back pain, possibly due to sacroiliac joint dysfunction and lumbar radiculopathy.

Between August and October 2009, the Veteran's chronic low-back pain was noted, as well as the Veteran's reports that in the past year there had been constant pain, occasional radiating pain down to his left knee, worsening symptoms, and occasional numbness in his feet.  He also reported that he had recently started physical therapy.  By April 2010, the Veteran had decided to receive an injection in the spine, but subsequently reported only temporary relief.

An April 2011 MRI revealed multilevel degenerative disc disease, with central spinal canal narrowing at the L3-4 and L4-5 levels, as well as neural foraminal stenosis.  The Veteran's provider concluded that this supported a diagnosis of radiculopathy, as well as spinal stenosis.  October 2011 examination notes indicated no spinal tenderness; mild tenderness to palpation at the area above the right hip; no masses or nodules were detected; and the Veteran exhibited full range of motion extension, flexion, and lateral at his hips.  However, his assessment reflected only persistent right flank pain, which was musculoskeletal in etiology.  Nonetheless, during this period through 2012, the Veteran received assessments of back pain and likely to be secondary to degenerative joint disease.

In February 2012, the Veteran reported to a provider that he had had an x-ray at a non-VA facility after which he was told that he had "arthritis" along his entire spine.  His provider noted that this was probably degenerative joint disease.  An August 2014 assessment stated back pain, secondary to degenerative joint disease.

In January 2017, the Veteran underwent a VA examination for back (thoracolumbar spine) conditions, in which the Veteran was diagnosed with degenerative arthritis of the spine.  The January 2017 VA examiner opined that it is at least as likely as not (50 percent or more) that the Veteran has a specific diagnosis of a low-back disorder other than pain.  She explained that the Veteran's records note a diagnosis of lumbar spondylosis (a type of degenerative arthritis in the spine) and minimal retrolisthesis (spinal bone misalignment).  She added that x-rays were completed in April 2003 and repeated in August 2014, at which time mild worsening of the 2003 findings were noted.

However, the January 2017 VA examiner also opined that the Veteran's low-back disorder is less likely as not related to an in-service occurrence.  She explained that, although the Veteran served for approximately a year and a half on active duty between 1967 and 1968, his STRs do not indicate back complaints to support a chronic back condition.  She added that his separation examination did not note any abnormalities of the spine and there are no medical records to support a chronic back disorder until 2003, 35 years after the Veteran's separation from active duty.   The January 2017 VA examiner further explained that the Veteran's current chronic back condition is more likely due to factors following his active military service including genetics, aging, lifestyle factors, including poor fitness level, obesity, and a long history of smoking.  She observed that the Veteran, at five feet, 11 inches tall, weighed 180 pounds, with a body mass index (BMI) of 25 at his separation examination, indicating normal weight for his size and age.  She further observed that that, now 35 years older in 2003, the Veteran weighed 233 pounds , with a BMI of 33, indicating obesity.

The January 2017 VA examiner further opined that it is less as likely as not that the Veteran's back disability manifested within one year of active military service.  She stated once again that his STRs and private medical records are silent for any chronic low back condition until 2003, approximately 35 years following active military service.

The Veteran's Hypertension 

The Veteran's STRs indicate responses on the Veteran's August 1968 separation examination of "normal" for vascular system and heart, as well lungs and chest.  Moreover, his blood pressure was recorded at 138 over 87.  Additionally, the examination recorded responses of "no" to high or low blood pressure; shortness of breath; pain or pressure in chest; and palpitation or pounding heart.

The record indicates that the Veteran was diagnosed in March 2004 with unspecified essential hypertension.  In his July 2009 visits for back treatment, his history of hypertension was noted.  Between October 2010 and November 2012 the Veteran's hypertension consistently appeared on his problems list in his VA treatment records.

In August 2013, one of the Veteran's VA physicians, Dr. E. G., provided a medical statement, in which he stated, although the Veteran had improved somewhat since being seen at the facility's hypertension titration clinic, during a period of exacerbation of the Veteran's anxiety and PTSD, his blood pressure will rise to as high as 188/80.  Dr. E. G. stated his conclusion that the Veteran's profound PTSD is aggravating his hypertension.  
 
In September 2013, the Veteran's available treatment records were reviewed by a VA examiner, who opined that the Veteran's hypertension is less likely than not (less than 50 percent probability) proximately related to his service-connected PTSD.  She explained that the causes of hypertension are aging, weight, sedentary lifestyle, salt sensitivity, genetics, family history, and ethnicity.  

In regard to the August 2013 medical statement of Dr. E. G., discussed above, the September 2013 VA examiner stated that PTSD is not a cause of hypertension.  She conceded only that it might make hypertension more difficult to treat if, for example, the veteran forgets to take his medication due to being preoccupied by symptoms of PTSD.  However, she added that this is not the same as aggravation or cause.  She explained that rather this would be considered as hypertension following its natural course, by which "natural" would mean without the intervention of medication.

In August 2017, another of the Veteran's VA treatment providers produced a medical statement, in which he stated that, in his professional opinion, the Veteran's diagnosis of hypertension is more than likely to be caused and exacerbated by his diagnosis of PTSD, as evidenced by numerous studies detailing the relationship between PTSD and hypertension.  He added that several medical studies reflect that veterans with a long-term history of PTSD have a high risk of developing cardiovascular disease, including hypertension.  

The provider explained that persons with PTSD demonstrate and increased activity of the sympathoadrenal axis and this contributes to cardiovascular disease through the effects of catecholamines on the heart, vasculature and platelet function.  He further stated that neurochemical changes in the brain associated with PTSD create vulnerability to hypertension.  He added that VA has recognized the findings of these medical studies and, in turn, recognizes the connection.

In March 2017 the Veteran underwent a VA examination, in which the VA examiner diagnosed the Veteran with hypertension.  She first opined that it is less as likely as not that the Veteran's hypertension is due to herbicide agent exposure.  She explained that hypertension has a complex etiology related to lifestyle factors such as diet and exercise, as well as genetic factors that affect the balance between cardiac output and resistance.  She further explained that hypertension is diagnosed as a chronic condition, which is usually asymptomatic and common in the general population.  She added that the American Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure provides the guidelines used for diagnosis, stating that, accordingly, essential hypertension is blood pressure greater than 140/90 mmHg (millimeters of Mercury, indicating atmospheric pressure).

The March 2017 VA examiner then opined that it is less as likely as not that the Veteran's hypertension manifested within one year of separation from service.  She explained that the Veteran's August 1968 separation examination indicated a blood pressure reading of 138/87, which would not meet the guidelines of a diagnosis of hypertension by the American Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure.  She added that there are no records to support a diagnosis of hypertension, within the Committee's guidelines, until several years following the Veteran's active military service.

The March 2017 VA examiner also opined that the Veteran's hypertension is less as likely as not due to his service-connected PTSD.  She explained that in essential hypertension, a secondary cause has not currently been indicated in peer-reviewed literature and study.  She further explained that essential hypertension also increases with age, salt intake and disturbance of autoregulation; but it is not likely with psychological conditions, including PTSD.  She added that changes in blood pressure with stimulants like caffeine, exercise, illness, and stress will occur as part of a normal physiologic response to the environment and this physiologic response is considered normal and not the definition of essential hypertension.  She observed that the Veteran's current hypertension is well controlled with medication, without any noted complications due to hypertension.

The March 2017 VA examiner further opined that it is less as likely as not that the Veteran's PTSD permanently aggravated his hypertension.  She repeated that the Veteran's hypertension is currently well controlled and his medical records are silent for any hypertensive-related complications at this time.

Conclusion

The foregoing treatment history indicates that the Veteran has current disabilities of a back disorder and hypertension.  However, as stated above, there is no record of complaints, treatment or diagnoses during the Veteran's service or in the separation examination upon leaving service.  Moreover, treatment for the Veteran's current disabilities only started as much as 35 years after the conclusion of his service.  

Although the Veteran reported in February 2012 that he had been told he had arthritis of the spine and in the same period of 2009 to 2014 the Veteran received assessments of degenerative joint disease pertaining to his spine, arthritis neither manifested itself to a degree of 10 percent or more within one year from the date of separation from service, nor was it initially noted in service, as is stated in the opinion of the January 2017 VA examiner.  Although the Veteran is both competent and credible to report assessments and diagnoses which have been conveyed to him, his February 2012 report provides nothing in the nature of a nexus between his present back disorder and any sort of post-service symptomatology.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309.  See also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  

In regard to the medical statements on the Veteran's hypertension produced by VA treatment providers, the August 2013 statement simply draws a conclusion based on what the Board presumes to be the author's observations; however, no clinical findings are provided, there is no record of repeated correlations of prominent symptoms of PTSD and high blood pressure readings and the statement does not address the numerous causes of hypertension, many of which are associated with the Veteran's age and habits, stated in both the September 2013 and March 2017 VA opinions.  

The August 2017 medical statement also does not refer to clinical findings specifically pertaining to the Veteran.  The statement's author makes his assertions in general terms, using phrases like "veterans with a long-term history of PTSD," "persons with PTSD" and "neurochemical changes in the brain associated with PTSD."   There is no basis on which to accept these generalities as applicable to the Veteran because none has been provided.  Moreover, there is no indication or reason to believe that this provider had access to or was familiar with the Veteran's entire record of treatment at the given time, as was the September 2013 VA examiner when she reviewed the available record or when the March 2017 VA examiner both reviewed the available record and examined the Veteran.  Additionally, the March 2017 VA examiner asserted that in essential hypertension, a secondary cause has not currently been indicated in peer-reviewed literature and study, directly in contrast to the August 2017 statement's contention that studies support this and that VA recognizes their findings.  

Additionally, the Board has considered the Veteran's lay statements and those of his wife and his fellow soldiers, which have assisted Board in understanding better the nature and extent of the Veteran's disabilities, as well as directing the Board to certain aspects of the Veteran's treatment.  The Board has carefully reviewed the Veteran's reports during examinations, as they appear throughout the record.  As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran and others are competent to provide statements of symptoms which are observable to their senses and there is no reason to doubt their credibility.  However, the Board must emphasize that they are not competent to diagnose or interpret accurately findings as to the origin or relation to service of the Veteran's disabilities, as this requires highly specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board must look to clinical findings when there are contradictory findings or statements inconsistent with the record.  The Board cannot render its own independent medical judgments and therefore, in the absence of an explicit indication in the contemporaneous evidence of service connection, it must rely on medical findings and opinions.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

There are no findings and opinions in the record contrary to those of the January 2017, September 2013 and March 2017 VA examiners other than the August 2013 and August 2017 medical statements.  However, as discussed at great length above, the medical statements are not only inconsistent with the findings in the September 2013 and March 2017 VA examinations, but fail to provide supporting clinical findings.  For those reasons, the August 2013 and August 2017 medical statements have been assigned limited probative weight.  

The January 2017, September 2013 and March 2017 VA examiners explained the reasons for their conclusions, based on accurate characterizations of the evidence of record, detailed findings and extensive review of the findings of previous examinations.  Their opinions are entitled to substantial probative weight.

For the reasons stated throughout this decision and based on the opinions of the VA examiners, the Board finds that, although the Veteran has a specific diagnosis for a low back disorder other than pain, the record nonetheless does not contain supporting medical findings or an adequate opinion to establish service connection for the Veteran's back disorder or to demonstrate that arthritis manifested within one year of active military service.  The Board further finds that the Veteran's hypertension is not due to herbicide agent exposure; it was not manifested within one year of separation from service; and it is not caused or permanently aggravated by PTSD.

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claims, the doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for hypertension is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


